Name: 2010/300/: Commission Decision of 25 May 2010 amending Decision 2001/672/EC as regards time periods for the movements of bovine animals to summer grazing areas (notified under document C(2010) 3188) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  cultivation of agricultural land;  regions and regional policy;  means of agricultural production;  information technology and data processing
 Date Published: 2010-05-26

 26.5.2010 EN Official Journal of the European Union L 127/19 COMMISSION DECISION of 25 May 2010 amending Decision 2001/672/EC as regards time periods for the movements of bovine animals to summer grazing areas (notified under document C(2010) 3188) (Text with EEA relevance) (2010/300/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1760/2000 of the European Parliament and of the Council of 17 July 2000 establishing a system for the identification and registration of bovine animals and regarding the labelling of beef and beef products and repealing Council Regulation (EC) No 820/97 (1) and in particular Article 7(1) thereof, Whereas: (1) Regulation (EC) No 1760/2000 establishes a system for the identification and registration of bovine animals in order to ensure the transparency of the conditions for the production and marketing of beef and beef products. To that end, the Regulation requires the Member States to set up national bovine databases which will record the identity of the animal, all holdings on its territory and the movements of the animals. In addition, it imposes an obligation on keepers of animals to report to the competent authority, inter alia, all movements to and from the holding, along with the dates of these events, within a period fixed by the Member State of between three and seven days of the event occurring. (2) The Regulation provides for the possibility for the Commission at the request of a Member State to extend that maximum period and to set up special rules applicable to different mountain areas, which was done by means of Commission Decision 2001/672/EC of 20 August 2001 laying down special rules applicable to movements of bovine animals when put out to summer grazing in mountain areas (2). (3) Pursuant to recital 4 of Decision 2001/672/EC these special rules must result in a real simplification and foresee only what is absolutely necessary to guarantee the fully operational character of the national bovine databases. (4) Decision 2001/672/EC applies to such movements during the period from 1 May to 15 October. Practical experience with the application of that Decision has shown that in some mountain areas movements to summer grazing areas start already in April. The scope of application of Decision 2001/672/EC should be amended accordingly to take account of that fact. (5) Under certain conditions, animals, which are moved from different holdings to the same summer grazing mountain area, arrive there over a period of more than seven days. In order to reduce unnecessary administrative burdens, time limits in Decision 2001/672/EC should therefore be adapted to take account of that practical fact without compromising traceability. (6) Decision 2001/672/EC should therefore be amended accordingly. (7) The measures provided for in this Decision are in accordance with the opinion of the Committee on Agricultural Funds, HAS ADOPTED THIS DECISION: Article 1 Decision 2001/672/EC is amended as follows: 1. in Article 1 the date 1 May is replaced by 15 April; 2. Article 2(4) is replaced by the following: 4. The information contained in the list mentioned in paragraph 2 shall be reported to the competent authority in accordance with Article 7(1) of Regulation (EC) No 1760/2000 at the latest 15 days after the date when the animals were moved to the pasture.. Article 2 This Decision is addressed to the Member States. Done at Brussels, 25 May 2010. For the Commission John DALLI Member of the Commission (1) OJ L 204, 11.8.2000, p. 1. (2) OJ L 235, 4.9.2001, p. 23.